DETAILED ACTION
Claims 1, 4, 5, and 10-16 are currently pending in this Office action.  Claims 2 and 3 stand canceled.  Claim 13 is withdrawn as being directed to a non-elected species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following is premised upon the after-final response filed on December 6, 2021 and entered herewith.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Hanzlicek on December 8, 2021.

The application has been amended as follows: 
In claim 1 at line 13 begin a new line between “part;” and “and” and insert:
 ---  wherein the acrylic part is present in a range of 10 wt.% to 90 wt.% based on the total weight of the hybrid polymer dispersion,  ---
cancel claims 4 and 13

Reasons for Allowance
Claims 1, 5, 10-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Hartig et al. (US 2013/0281636 A1).  Hartig teaches a urethane acrylic hybrid polymer dispersion comprising a polyurethane dispersion prepolymer and an acrylic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763